

114 HR 6366 IH: To amend the Internal Revenue Code of 1986 to extend for two years the credit for energy efficient new homes.
U.S. House of Representatives
2016-11-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I114th CONGRESS2d SessionH. R. 6366IN THE HOUSE OF REPRESENTATIVESNovember 17, 2016Mr. Grayson introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo amend the Internal Revenue Code of 1986 to extend for two years the credit for energy efficient
			 new homes.
	
		1.Extension of credit for energy efficient new homes
 (a)In generalSubsection (g) of section 45L of the Internal Revenue Code of 1986 is amended by striking December 31, 2016 and inserting December 31, 2018. (b)Effective dateThe amendment made by this section shall apply to homes acquired after December 31, 2016.
			